Exhibit 10.12

Execution Version

GUARANTY

THIS GUARANTY (this “Guaranty”) is made as of the 1st day of June, 2010 by EXCO
Resources, Inc., a corporation incorporated under the Laws of Texas (the
“Guarantor”), in favor of: (i) BG Production Company (PA), LLC, a limited
liability company organized under the Laws of Delaware (“BG PA”), BG Production
Company (WV), LLC, a limited liability company organized under the Laws of
Delaware (“BG WV”), and EXCO Resources (PA), LLC, a limited liability company
organized under the Laws of Delaware (“Company”, and together with BG PA and BG
WV collectively, the “JDA Beneficiaries”); and (ii) Company and BG US Production
Company, LLC, a limited liability company organized under the Laws of Delaware
(“BGPC”, and together with Company, collectively, the “LLC Beneficiaries”, the
LLC Beneficiaries together with the JDA Beneficiaries, collectively, the
“Beneficiaries”, and any of them, a “Beneficiary”). Guarantor and the
Beneficiaries are referred to herein individually as a “Party” and collectively
as the “Parties”.

RECITALS

WHEREAS, EXCO Production Company (PA), LLC, a limited liability company
organized under the Laws of Delaware (“EXCO WV”), EXCO Production Company (WV),
LLC, a limited liability company organized under the Laws of Delaware (“EXCO
WV”), and the JDA Beneficiaries have entered into that certain Joint Development
Agreement dated of even date herewith (as hereafter amended, supplemented or
modified, the “JDA”); and

WHEREAS, EXCO Holding (PA), Inc., a corporation incorporated under the Laws of
Delaware (“Holding”), and the LLC Beneficiaries have entered into that certain
Amended and Restated LLC Agreement of Company dated of even date herewith (as
hereafter amended, supplemented or modified, the “LLC Agreement” and, together
with the JDA, the “Definitive Agreements”); and

WHEREAS, as a material inducement to the JDA Beneficiaries to enter into the JDA
with EXCO PA and EXCO WV, Guarantor has agreed to provide a guaranty of certain
obligations of EXCO PA and EXCO WV under the JDA, and as a material inducement
to the LLC Beneficiaries to enter into the LLC Agreement with Holding, Guarantor
has agreed to provide a guaranty of certain obligations of Holding under the LLC
Agreement.

 

1



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, for and in consideration of the mutual promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Parties hereby
agree as follows:

Section 1. Guaranty of Payment.

 

  (a) Guarantor hereby absolutely, unconditionally and irrevocably guarantees to
the JDA Beneficiaries and their successors, permitted transferees and permitted
assigns the punctual and complete payment when due of all payment obligations of
EXCO PA, EXCO WV, or any of their Affiliates (collectively, the “JDA Subject
Persons”) under the JDA (and any increases, extensions, or rearrangements of
such obligations, collectively, the “JDA Obligations”).

 

  (b) Guarantor hereby absolutely, unconditionally and irrevocably guarantees to
the LLC Beneficiaries and their successors, permitted transferees and permitted
assigns the punctual and complete payment when due of all payment obligations of
Holding or any its Affiliates (collectively, the “LLC Subject Persons”, and
together with the JDA Subject Persons, the “Subject Persons”) under the LLC
Agreement (and any increases, extensions, or rearrangements of such obligations,
collectively, the “LLC Obligations” and, together with the JDA Obligations, the
“Guaranteed Obligations”).

 

  (c) The guaranty set forth in this Section 1 is a continuing guaranty of
payment and not a guaranty of collection.

Section 2. Primary Liability of Guarantor. Guarantor shall be liable for the
payment of the Guaranteed Obligations, as set forth in this Guaranty, as a
primary obligor, and not as a mere surety.

In the event of default by any Subject Person in payment of any Guaranteed
Obligation, or any part thereof, when such payment becomes due, Guarantor shall,
on demand and without further notice of nonpayment, or any other notice
whatsoever, pay the amount due thereon to the applicable Beneficiary, and it
shall not be necessary for a Beneficiary, in order to enforce such payment by
Guarantor, to institute any suit or pursue or exhaust any rights or remedies
against any Subject Person or others liable for such payment, or to join any
Subject Person for the payment of the Guaranteed Obligations or any part thereof
in any action to enforce this Guaranty, or to resort to any other means of
obtaining payment of the Guaranteed Obligations.

Suit may be brought or demand may be made against any Subject Person or
Guarantor or against any one or more of them, separately or together, without
impairing the rights of the Beneficiaries against either.

Section 3. Certain Agreements and Waivers by Guarantor. Guarantor hereby agrees
that the Beneficiaries’ rights or remedies and all of Guarantor’s obligations
under the terms of this Guaranty shall remain in full force and effect and shall
not be released, diminished, impaired, reduced or affected by, or deemed to be
satisfied by, nor shall Guarantor be exonerated, discharged or released (by
virtue of any Law, arrangement or relationship) by, any one or more of the
following events, actions, facts, or circumstances, and the liability of
Guarantor under this Guaranty shall be absolute and unconditional irrespective
of:

 

  (a) the taking or accepting of any other security or guaranty for, or right of
recourse with respect to, any or all of the Guaranteed Obligations;

 

2



--------------------------------------------------------------------------------

  (b) whether express or by operation of any Law or otherwise, any complete or
partial release of any Subject Person or any other party liable, directly or
indirectly, for the payment of any or all of the Guaranteed Obligations, or any
limitation, discharge, cessation or partial release of the liability of
Guarantor hereunder (other than discharge or release under the express
provisions of this Guaranty, including by virtue of satisfaction of the
Guaranteed Obligations, under the express terms of the Definitive Agreements or
by agreement of Beneficiaries);

 

  (c) the bankruptcy, insolvency, dissolution, liquidation, termination,
receivership, reorganization, merger, consolidation, change of form, structure
or ownership, sale of all assets, or lack of corporate, partnership or other
power of any Subject Person or any other party at any time liable for the
payment of any or all of the Guaranteed Obligations;

 

  (d) either with or without notice to or consent of Guarantor, any renewal,
extension, modification, amendment, supplement, subordination or rearrangement
of the terms of any or all of the Guaranteed Obligations, including material
alterations of the terms of payment or any other terms thereof, or any waiver,
termination, or release of, or consent to departure from, the Definitive
Agreements or any adjustment, indulgence, forbearance, or compromise that may be
granted from time to time by a Beneficiary to any Subject Person, Guarantor,
and/or any other Person at any time liable for the payment of any or all of the
Guaranteed Obligations;

 

  (e) any neglect, lack of diligence, delay, omission, failure, or refusal of a
Beneficiary to take or prosecute (or in taking or prosecuting) any action for
the collection of any of the Guaranteed Obligations;

 

  (f) if for any reason a Beneficiary is required to refund any payment by any
Subject Person or any other party liable for the payment of any or all of the
Guaranteed Obligations or pay the amount thereof to someone else;

 

  (g) the existence of any claim, set-off, or other right that Guarantor may at
any time have against any Subject Person, Beneficiary, or any other Person,
whether or not arising in connection with this Guaranty or the Definitive
Agreements;

 

  (h) any order, ruling or plan of reorganization emanating from proceedings
under Title 11 of the United States Code with respect to any Subject Person or
any other Person, including any extension, reduction, composition, or other
alteration of the Guaranteed Obligations, whether or not consented to by a
Beneficiary;

 

3



--------------------------------------------------------------------------------

  (i) any absence of any notice to, or knowledge by, Guarantor, of the existence
or occurrence of any of the matters or events set forth in the foregoing
subsections (a) through (h); or

 

  (j) the failure to provide any notices or demands, whether of presentment,
protest, dishonor or otherwise, other than (i) any notices and demands expressly
set forth herein, and (ii) such notices or demands as may be required by
applicable Law which cannot be waived.

In the event any payment by any Subject Person or any other Person to a
Beneficiary in respect of the Guaranteed Obligations is held to constitute a
preference, fraudulent transfer or other voidable payment under any bankruptcy,
insolvency or similar Law, or if for any other reason, a Beneficiary is required
to refund such payment or pay the amount thereof to any other party, such
payment by such Subject Person or such other Person to such Beneficiary shall
not constitute a release of Guarantor from any liability hereunder, and this
Guaranty shall continue to be effective or shall be reinstated (notwithstanding
any prior release, surrender or discharge by Beneficiaries of this Guaranty or
of Guarantor), as the case may be, with respect to, and this Guaranty shall
apply to, any and all amounts so refunded by such Beneficiary or paid by such
Beneficiary to another Person (which amounts shall constitute part of the
Guaranteed Obligations), and any interest paid by such Beneficiary and any
attorneys’ fees, costs and expenses paid or incurred by such Beneficiary in
connection with any such event.

In addition to the other matters set forth in this Section 3, until all
Guaranteed Obligations have been paid in full, Guarantor hereby agrees not to
assert any claim of subrogation with respect to the Guaranteed Obligations, or
any right of contribution, reimbursement, indemnification or other rights of
recovery against the Subject Persons in respect of the Guaranteed Obligations,
provided that nothing herein shall prevent transfers of funds between the
Subject Persons and Guarantor in the ordinary course of business. If any amount
shall be paid to Guarantor in violation of the preceding sentence, such amount
shall be held in trust for the benefit of Beneficiaries and immediately turned
over to Beneficiaries, with any necessary endorsement, to be applied to the
Guaranteed Obligations.

Guarantor agrees that, as between Guarantor and Beneficiaries as of any time,
the Guaranteed Obligations accrued as of such time may be declared to be
forthwith due and payable for purposes of Section 1 notwithstanding any stay,
injunction or other prohibition preventing such declaration as against any
Subject Person and that, in the event of such declaration, such Guaranteed
Obligations (whether or not due and payable by Subject Person) shall forthwith
become due and payable by Guarantor for purposes of Section 1.

Each failure by any Subject Person to pay any Guaranteed Obligations shall give
rise to a separate cause of action herewith, and separate suits may be brought
hereunder as each cause of action arises.

 

4



--------------------------------------------------------------------------------

Section 4. Representations and Warranties of Guarantor. Guarantor represents and
warrants to Beneficiaries as follows:

 

  (a) Organization. Guarantor is a limited liability company organized under the
Laws of Delaware and has all requisite corporate power and authority to carry on
its business as is now being conducted except for such failures which would not,
individually or in the aggregate, have a material adverse effect on the ability
of Guarantor to discharge its obligations under this Guaranty (a “Guarantor
Material Adverse Effect”).

 

  (b) Authority Relative to this Guaranty. Guarantor has all necessary corporate
power and authority to execute and deliver this Guaranty and to perform its
obligations hereunder. The execution and delivery by Guarantor of this Guaranty
and performance by Guarantor of its obligations hereunder have been duly and
validly authorized by all necessary corporate action on the part of Guarantor.

 

  (c) Enforceability. This Guaranty constitutes a valid and binding agreement of
Guarantor, enforceable against Guarantor in accordance with its terms, subject
to (i) applicable bankruptcy, insolvency, reorganization, moratorium and other
similar Laws of general application with respect to creditors and (ii) general
principles of equity.

 

  (d) Consents and Approvals; No Violation.

(i) Neither the execution and delivery of this Guaranty by Guarantor nor
performance by Guarantor of its obligations hereunder will (x) conflict with or
result in any breach of any provision of the organizational or governing
documents or instruments of Guarantor, (y) result in a default (or give rise to
any right of termination, cancellation or acceleration) under any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, license,
agreement, lease or other instrument or obligation to which Guarantor or any of
its Affiliates is party or by which any of their respective assets may be bound
or (z) violate any Law applicable to Guarantor, or any of its assets, except in
case of clauses (y) and (z), for such failure to obtain a necessary consent,
defaults and violations, which would not, individually or in the aggregate, have
a Guarantor Material Adverse Effect.

(ii) No declaration, filing or registration with, or notice to, or
authorization, consent or approval of, any Person or Governmental Authority is
necessary for performance by Guarantor of its obligations hereunder, other than
such declarations, filings, registrations, notices, authorizations, consents or
approvals which, if not obtained or made would not, individually or in the
aggregate, have a Guarantor Material Adverse Effect.

 

5



--------------------------------------------------------------------------------

  (e) Taxes. Any payments made under this Guaranty by Parent to any Subject
Person shall not be subject to any deduction or withholding whatsoever,
including for any and all present and future taxes.

Section 5. Assignment. This Guaranty may not be assigned by any Party, in whole
or in part, without the prior written consent of the other Parties.

Section 6. Notices. All notices and communications required or permitted to be
given hereunder shall be in writing and shall be delivered personally, or sent
by bonded overnight courier, or mailed by U.S. Express Mail or by certified or
registered United States Mail with all postage fully prepaid, or sent by telex
or facsimile transmission (provided any such telex or facsimile transmission is
confirmed either orally or by written confirmation), addressed to the
appropriate Party at the address for such Party shown below or at such other
address as such Party shall have theretofore designated by written notice
delivered to the Party giving such notice:

If to Guarantor:

EXCO Resources, Inc.

12377 Merit Drive, Suite 1700

Dallas, Texas 75251

Attention: Rick Hodges, Vice President of Land

Telephone: (214) 368-2084

Fax: (214) 706-3424

With a copy to:

EXCO Resources, Inc.

12377 Merit Drive, Suite 1700

Dallas, Texas 75251

Attention: William L. Boeing, Vice President, General Counsel,

and Secretary

Telephone: (214) 368-2084

Fax: (214) 706-3409

With a copy to:

Vinson & Elkins L.L.P.

1001 Fannin Street, Suite 2500

Houston, Texas 77002-6760

Attention: Stephen C. Szalkowski

Telephone: (713) 758-2312

Fax: (713) 615-5084

 

6



--------------------------------------------------------------------------------

If to BG PA, BG WV or BGPC:

BG US Production Company, LLC

5444 Westheimer, Suite 1775

Houston, Texas 77056

Attention: Jon Harris, Asset General Manager

Telephone: (713) 599-4000

Fax: (713) 599-4002

With a copy to:

BG North America, LLC

5444 Westheimer, Suite 1775

Houston, Texas 77056

Attention: Chris Migura

Telephone: (713) 599-3826

Fax: (713) 403-3781

With a copy to:

Morgan, Lewis & Bockius LLP

1000 Louisiana Street, Suite 4200

Houston, Texas 77002

Attention: David F. Asmus

Telephone: (713) 890-5718

Fax: (713) 890-5001

If to the Company:

EXCO Resources (PA), LLC

3000 Ericsson Dr., Suite 200

Warrendale, Pennsylvania 15086

Attention: President and General Manager

Telephone: (724) 720-2500

Fax: (724) 720-2505

With a copy to:

Attention: Vice President, Legal

Telephone: (724) 720-2500

Fax: (724) 720-2505

Any notice given in accordance herewith shall be deemed to have been given when
delivered to the addressee in person, or by courier, or transmitted by facsimile
transmission during normal business hours, or upon actual receipt by the
addressee after such notice has either been delivered to an overnight courier or
deposited in the United States Mail, as the case may be. The Parties may change
the address, telephone numbers, and facsimile numbers to which such
communications are to be addressed by giving written notice to the other Parties
in the manner provided in this Section 6.

 

7



--------------------------------------------------------------------------------

Section 7. Further Cooperation. Guarantor at Guarantor’s expense will promptly
execute and deliver to a Beneficiary upon such Beneficiary’s request all such
other and further documents, agreements, and instruments in compliance with or
accomplishment of the agreements of Guarantor under this Guaranty.

Section 8. Entire Agreement. THIS GUARANTY CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN GUARANTOR AND BENEFICIARIES PERTAINING TO THE SUBJECT MATTER HEREOF AND
SUPERSEDES ALL PRIOR AGREEMENTS, UNDERSTANDINGS, NEGOTIATIONS, AND DISCUSSIONS,
WHETHER ORAL OR WRITTEN, OF THE PARTIES PERTAINING TO THE SUBJECT MATTER HEREOF.
THERE ARE NO WARRANTIES, REPRESENTATIONS, OR OTHER AGREEMENTS BETWEEN GUARANTOR
AND BENEFICIARIES RELATING TO THE SUBJECT MATTER HEREOF EXCEPT AS SPECIFICALLY
SET FORTH IN THIS GUARANTY, AND NEITHER GUARANTOR NOR BENEFICIARIES SHALL BE
BOUND BY OR LIABLE FOR ANY ALLEGED REPRESENTATION, PROMISE, INDUCEMENT, OR
STATEMENTS OF INTENTION NOT SO SET FORTH.

Section 9. Parties in Interest. Notwithstanding anything contained in this
Guaranty to the contrary, nothing in this Guaranty, expressed or implied, is
intended to confer on any Person other than the Parties any rights, remedies,
obligations or liabilities under or by reason of this Guaranty.

Section 10. Amendment. This Guaranty may be amended only by an instrument in
writing executed by the Parties against whom enforcement is sought.

Section 11. Waiver; Rights Cumulative. Any of the terms, covenants,
representations, warranties, or conditions hereof may be waived only by a
written instrument executed by or on behalf of the Party waiving compliance. No
course of dealing on the part of Guarantor or Beneficiaries, or their respective
officers, employees, agents, or representatives, nor any failure by Guarantor or
Beneficiaries to exercise any of their rights under this Guaranty shall operate
as a waiver thereof or affect in any way the right of such Party at a later time
to enforce the performance of such provision. No waiver by any Party of any
condition, or any breach of any term, covenant, representation, or warranty
contained in this Guaranty, in any one or more instances, shall be deemed to be
or construed as a further or continuing waiver of any such condition or breach
or a waiver of any other condition or of any breach of any other term, covenant,
representation, or warranty. The rights of Guarantor and Beneficiaries under
this Guaranty shall be cumulative, and the exercise or partial exercise of any
such right shall not preclude the exercise of any other right.

 

8



--------------------------------------------------------------------------------

Section 12. Governing Law; Venue; Jury Waiver. THIS GUARANTY AND THE LEGAL
RELATIONS AMONG THE PARTIES SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, EXCLUDING ANY CONFLICTS OF LAW RULE OR
PRINCIPLE THAT MIGHT REFER CONSTRUCTION OF SUCH PROVISIONS TO THE LAWS OF
ANOTHER JURISDICTION. SUBJECT TO SECTION 13, ALL OF THE PARTIES HERETO CONSENT
TO THE EXERCISE OF JURISDICTION IN PERSONAM BY THE COURTS OF THE STATE OF TEXAS
FOR ANY DISPUTE. EACH PARTY HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
DISPUTE.

Section 13. Arbitration. Any dispute among the Parties with respect to this
Guaranty shall be resolved through final and binding arbitration in accordance
with the arbitration procedures set out in Section 12.2 of the LLC Agreement,
which shall apply mutatis mutandis to any such dispute; provided that any
papers, notices, or process necessary or proper for an arbitration hereunder, or
any court action in connection with an arbitration or award, may be served on a
Party in the manner set forth in Section 6 above.

Section 14. Payments. All sums payable under this Guaranty shall be paid within
fifteen (15) Business Days after a Beneficiary’s demand for payment is received,
in immediately available funds in lawful money of the United States of America
that at the time of payment is legal tender for the payment of public and
private debts.

Section 15. Severability. If any term or other provision of this Guaranty is
invalid, illegal, or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Guaranty shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any adverse manner to
any Party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Guaranty so as to effect the original intent of the Parties
as closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

Section 16. Counterparts. This Guaranty may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a Party by facsimile transmission
or by e-mail of a PDF file shall be deemed an original signature hereto,
provided that any facsimile or e-mail transmission of a signature page delivered
by a Party shall be followed promptly by an original signature page.

Section 17. Scope. Subject only to Section 3, this Guaranty creates for
Guarantor no more rights and imposes on Guarantor no more obligations and duties
with respect to the payment of: (a) the JDA Obligations than Guarantor would
have if it had executed the JDA in the place of BG PA and BG WV; or (b) the LLC
Obligations than Guarantor would have if it had executed the LLC Agreement in
the place of BGPC.

 

9



--------------------------------------------------------------------------------

Section 18. Term of Guaranty. This Guaranty shall continue in effect:

 

  (a) as to those provisions pertaining to the JDA Obligations, until the date
upon which the JDA Obligations have been satisfied, upon which event,
notwithstanding anything herein to the contrary, this Guaranty, and all of
Guarantor’s obligations hereunder, to the extent pertaining to the JDA
Obligations shall immediately and automatically terminate and expire; and

 

  (b) as to those provisions pertaining to the LLC Obligations, until the date
upon which the LLC Obligations have been satisfied, upon which event,
notwithstanding anything herein to the contrary, this Guaranty, and all of
Guarantor’s obligations hereunder, to the extent pertaining to the LLC
Obligations shall immediately and automatically terminate and expire;

provided, however, that: (i) in the event of a transfer of an interest in the
Joint Development Agreement by EXCO PA and/or EXCO WV, Guarantor’s obligations
hereunder pertaining to the JDA Obligations being transferred shall immediately
and automatically terminate and expire if a direct or indirect parent company of
the transferee with a comparable or better credit quality to the credit quality
of Guarantor on the Closing Date provides the JDA Beneficiaries a guaranty of
the transferred JDA Obligations in substantially the form of this Guaranty (to
the extent pertaining to the JDA Obligations), and (ii) in the event of a
transfer of an interest in the LLC Agreement by Holding, Guarantor’s obligations
hereunder pertaining to the LLC Obligations being transferred shall immediately
and automatically terminate and expire if a direct or indirect parent company of
the transferee with a comparable or better credit quality to the credit quality
of Guarantor on the Closing Date provides the LLC Beneficiaries a guaranty of
the transferred LLC Obligations in substantially the form of this Guaranty (to
the extent pertaining to the LLC Obligations).

Section 19. References and Rules of Construction. Unless otherwise indicated,
capitalized terms used but not defined herein shall have the meanings given such
terms in the LLC Agreement. All references in this Guaranty to Sections,
subsections and other subdivisions refer to the corresponding Sections,
subsections and other subdivisions of or to this Guaranty unless expressly
provided otherwise. Titles appearing at the beginning of any Sections,
subsections and other subdivisions of this Guaranty are for convenience only, do
not constitute any part of this Guaranty, and shall be disregarded in construing
the language hereof. The words “this Guaranty,” “herein,” “hereby,” “hereunder”
and “hereof,” and words of similar import, refer to this Guaranty as a whole and
not to any particular Section, subsection or other subdivision unless expressly
so limited. The words “this Section,” and “this subsection,” and words of
similar import, refer only to the Section or subsection hereof in which such
words occur. The word “including” (in its various forms) means including without
limitation. All references to “$” or “dollars” shall be deemed references to
United States dollars. Each accounting term not defined herein will have the
meaning given to it under GAAP as interpreted as of the date of this Guaranty.
Pronouns in masculine, feminine or neuter genders shall be construed to state
and include any other gender, and words, terms and titles (including terms
defined herein) in the singular form shall be construed to include the plural
and vice versa, unless the context otherwise requires.

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Guaranty as of the day
and year first above set forth.

 

GUARANTOR: EXCO RESOURCES, INC. By:  

/s/ WILLIAM L. BOEING

Name:   William L. Boeing Title:   Vice President and Secretary BENEFICIARIES:
BG US PRODUCTION COMPANY, LLC By:  

/s/ JON HARRIS

Name:   Jon Harris Title:   Vice President BG PRODUCTION COMPANY (PA), LLC By:  

/s/ WILLIAM L. BOEING

Name:   William L. Boeing Title:   Vice President and Secretary BG PRODUCTION
COMPANY (WV), LLC By:  

/s/ WILLIAM L. BOEING

Name:   William L. Boeing Title:   Vice President and Secretary EXCO RESOURCES
(PA), LLC By:  

/s/ WILLIAM L. BOEING

Name:   William L. Boeing Title:   Vice President and Secretary